


EXHIBIT 10.7


FORM OF RESTRICTED SHARE GRANT AGREEMENT
under the
LCNB Corp.
2015 Ownership Incentive Plan


This Restricted Share Grant Agreement (the “Agreement”), dated this ______ day
of _____________, 20__, (the “Grant Date”) is made by and between LCNB Corp., an
Ohio corporation, (the “Company”) and _____________ (herein the “Grantee”).
1.
Grant of Restricted Share. Pursuant to Section 7 of the 2015 LCNB Corp.
Ownership Incentive Plan (the “Plan”), the Company hereby issues to the Grantee
on the Grant Date a Restricted Share Award consisting of, in the aggregate,
________ Shares of the Company (the “Restricted Share”), on the terms and
conditions and subject to the restrictions set forth in this Agreement and the
Plan. Capitalized terms that are used but not defined herein have the meaning
ascribed to them in the Plan.

2.
Consideration. The grant of the Restricted Share is made in consideration of the
services to be rendered by the Grantee to the Company.

3.
Restricted Period; Vesting.

a.
Vesting. Except as otherwise provided herein, provided that the Grantee does not
Terminate Employment before the applicable vesting date, the Restricted Share
will vest each anniversary of the Grant Date, as follows:

Years after the Grant Date    Vested Percentage
Less than 1                0%
At Least 1 but less than 2        20%
At Least 2 but less than 3        40%
At Least 3 but less than 4        60%
At Least 4 but less than 5        80%
At Least 5                100%
The period over which the Restricted Share vests is referred to as the
“Restricted Period”.






--------------------------------------------------------------------------------




b.
Change of Control. Notwithstanding the provisions of subparagraph a, three
months prior to the effective date of any Change of Control of the Company and
ending on the first anniversary of such a Change of Control, one hundred percent
(100%) of the Restricted Shares granted herein which are then outstanding
hereunder for at least six months shall vest in the event that (i) the Company
Terminates Employment of the Eligible Person involuntarily for any reason other
than Cause, or (ii) the Eligible Person Terminates Employment voluntarily for
Good Reason.

c.
Death, Incapacity and Retirement. Notwithstanding the provisions of subparagraph
a, one hundred percent (100%) of the Restricted Shares granted herein shall vest
in the event that the Grantee’s Termination of Employment occurs as a result of,
or following, Grantee’s (i) death, (ii) incapacity, or (iii) retirement after
attaining age 65.

d.
Employment Status. The Grantee is an employee of the Company as of the date of
this Agreement.

4.
Restrictions. Subject to any exceptions set forth in this Agreement or the Plan,
during the Restricted Period, the Restricted Share or the rights relating
thereto may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Grantee. Any attempt to assign, alienate,
pledge, attach, sell or otherwise transfer or encumber the Restricted Share or
the rights relating thereto during the Restricted Period shall be wholly
ineffective and, if any such attempt is made, the Restricted Share will be
forfeited by the Grantee and all of the Grantee's rights to such shares shall
immediately terminate without any payment or consideration by the Company.

5.
Rights as Shareholder; Dividends.

a.
The Grantee shall be the record owner of the Restricted Share until the Shares
are sold or otherwise disposed of, and shall be entitled to all of the rights of
a shareholder of the Company including, without limitation, the right to vote
such shares and receive all dividends or other distributions paid with respect
to such shares. Notwithstanding the foregoing, any dividends or other
distributions shall be subject to the same transferability and vesting
restrictions as the shares of Restricted Share with respect to which they were
paid.

b.
The Company may issue share certificates or evidence the Grantee's interest by
using a restricted book entry account with the Company's transfer agent.
Physical possession or custody of any share certificates that are issued shall
be retained by the Company until such time as the Restricted Share vests.

c.
If the Grantee forfeits any rights he has under this Agreement in accordance
with Section 3, the Grantee shall, on the date of such forfeiture, no longer
have any rights as a shareholder with respect to the Restricted Share and shall
no longer be entitled to vote or receive dividends on such shares.







--------------------------------------------------------------------------------




6.
No Right to Continued Employment. Neither the Plan nor this Agreement shall
confer upon the Grantee any right to be retained in any position, as an
employee, consultant or director of the Company. Further, nothing in the Plan or
this Agreement shall be construed to limit the discretion of the Company to
Terminate Employment of the Grantee at any time, with or without Cause.

7.
Adjustments. If any change is made to the outstanding Shares or the capital
structure of the Company, if required, the Shares shall be adjusted or
terminated in any manner as contemplated by Section 9 of the Plan.

8.
Tax Liability and Withholding.

a.
The Grantee shall be required to pay to the Company, and the Company shall have
the right to deduct from any compensation paid to the Grantee pursuant to the
Plan, the amount of any required withholding taxes in respect of the Restricted
Share and to take all such other action as the Committee deems necessary to
satisfy all obligations for the payment of such withholding taxes. The Committee
may permit the Grantee to satisfy any federal, state or local tax withholding
obligation by any of the following means, or by a combination of such means:

(i)
tendering a cash payment.

(ii)
authorizing the Company to withhold shares of Common Share from the shares of
Common Share otherwise issuable or deliverable to the Grantee as a result of the
vesting of the Restricted Share; provided, however, that no Shares shall be
withheld with a value exceeding the minimum amount of tax required to be
withheld by law.

(iii)
delivering to the Company previously owned and unencumbered Shares.

b.
Notwithstanding any action the Company takes with respect to any or all income
tax, social insurance, payroll tax, or other tax-related withholding for a
local, state or federal taxing authority ("Tax-Related Items"), the ultimate
liability for all Tax-Related Items is and remains the Grantee's responsibility
and the Company (i) makes no representation or undertakings regarding the
treatment of any Tax-Related Items in connection with the grant or vesting of
the Restricted Share or the subsequent sale of any shares; and (ii) does not
commit to structure the Restricted Share to reduce or eliminate the Grantee's
liability for Tax-Related Items.

9.
Section 83(b) Election. The Grantee may make an election under Code Section
83(b) (a "Section 83(b) Election") with respect to the Restricted Share. Any
such election must be made within thirty (30) days after the Grant Date. If the
Grantee elects to make a Section 83(b) Election, the Grantee shall provide the
Company with a copy of an executed version and satisfactory evidence of the
filing of the executed Section 83(b) Election with the US Internal Revenue
Service. The Grantee agrees to assume full responsibility for ensuring that the
Section 83(b) Election is





--------------------------------------------------------------------------------




actually and timely filed with the US Internal Revenue Service and for all tax
consequences resulting from the Section 83(b) Election.
10.
Clawback Policy. The Grantee acknowledges receipt of the Company’s Clawback
Policy. The Grantee understands and agrees to be subject to the terms and
provisions of the Company’s Clawback Policy as it may be amended from time to
time, and which terms and provisions are incorporated herein by reference.

11.
Share Ownership and Retention Policy. The Grantee acknowledges receipt of the
Company’s Share Ownership and Retention Policy. The Grantee understands and
agrees to be subject to the terms and provisions of the Company’s Share
Ownership and Retention Policy as it may be amended from time to time, and which
terms and provisions are incorporated herein by reference.

12.
Compliance with Law. The issuance and transfer of Shares shall be subject to
compliance by the Company and the Grantee with all applicable requirements of
federal and state securities laws and with all applicable requirements of any
share exchange on which the Shares may be listed. No Shares shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel. The Grantee understands that the
Company is under no obligation to register the Shares with the Securities and
Exchange Commission, any state securities commission or any share exchange to
effect such compliance.

13.
Legends. A legend may be placed on any certificate(s) or other document(s)
delivered to the Grantee indicating restrictions on transferability of the
Shares underlying the Restricted Share pursuant to this Agreement or any other
restrictions that the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any applicable
federal or state securities laws or any share exchange on which the Shares are
then listed or quoted.

14.
Notices. All notices required under the Plan or this Agreement shall be in
writing. Any notice to the Company shall be addressed to it at its office at: 2
North Broadway, Lebanon, Ohio, 45036. Any notice to the Grantee shall be
addressed to the Grantee at the Grantee's address as shown in the records of the
Company. Either party may designate another address in writing (or by such other
method approved by the Company) from time to time.

15.
Governing Law. This Agreement will be construed and interpreted in accordance
with the laws of the State of Ohio without regard to conflict of law principles.

16.
Interpretation. Any dispute regarding the interpretation of this Agreement shall
be submitted by the Grantee or the Company to the Committee for review. The
resolution of such dispute by the Committee shall be final and binding on the
Grantee and the Company.

17.
Restricted Share Subject to Plan. This Agreement is subject to the Plan as
approved by the Company's shareholders. The terms and provisions of the Plan as
it may be amended from time to time are hereby incorporated herein by reference.
In the event of a conflict between any term





--------------------------------------------------------------------------------




or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.
18.
Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Grantee and the
Grantee's beneficiaries, executors, administrators and the person(s) to whom the
Restricted Share may be transferred by will or the laws of descent or
distribution.

19.
Severability. The invalidity or unenforceability of any provision of the Plan or
this Agreement shall not affect the validity or enforceability of any other
provision of the Plan or this Agreement, and each provision of the Plan and this
Agreement shall be severable and enforceable to the extent permitted by law.

20.
Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the Restricted Share in this Agreement does not create any contractual right
or other right to receive any Restricted Share or other Ownership Incentives in
the future. Future awards, if any, will be at the sole discretion of the
Company. Any amendment, modification, or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of the Grantee's
employment with the Company.

21.
Amendment. The Committee has the right to amend, alter, suspend, discontinue or
cancel the Restricted Share, prospectively or retroactively; provided, that, no
such amendment shall adversely affect the Grantee's material rights under this
Agreement without the Grantee's consent.

22.
No Impact on Other Benefits. The value of the Grantee's Restricted Share is not
part of his normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit.

23.
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

24.
Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan and
this Agreement. The Grantee has read and understands the terms and provisions
thereof, and accepts the Restricted Share subject to all of the terms and
conditions of the Plan and this Agreement. The Grantee acknowledges that there
may be adverse tax consequences upon the grant or vesting of the Restricted
Share or disposition of the underlying shares and that the Grantee has been
advised to consult a tax advisor prior to such grant, vesting or disposition.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
LCNB Corp.
 
By: _____________________


Name:
Title:



 
[GRANTEE NAME]
 
By: _____________________


Name:



10071880v1




